Judgment Supreme Court, Bronx County (Caesar D. Cirigliano, J., at plea; John E Collins, J., at sentence), rendered May 12, 2005, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant is not entitled, pursuant to the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]), to the benefit of the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738), because the Legislature has expressly stated that the provision upon which defendant relies applies only to crimes committed after its effective date (see People v Nelson, 21 AD3d 861 [2005], lv granted 6 NY3d 757 [2005]). Although defendant was sentenced after the effective date of the legislation, he committed the instant crime before that date. Concur—Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.